 

Exhibit 10.1

 



Severance Agreement

WAIVER AND RELEASE AGREEMENT

WAIVER AND RELEASE AGREEMENT (this “Release Agreement”), dated as of February 5,
2020, between Lumber Liquidators Holdings, Inc. (the “Company”), and Dennis
Knowles (the “Employee”).

 

1.                   Termination of Employment. The Employee acknowledges that
his employment with the Company and its subsidiaries and affiliated entities
terminated effective as of the date first written above (the “Termination Date”)
and his role and responsibilities as President and Chief Executive Officer
terminated as of the Termination Date. Subject to the terms of this Release
Agreement, the Employee shall be paid, offered, and provided compensation and
benefits at the Employee’s current rates and amounts through the Termination
Date.

 

2.                   Release.

 

a.                   In consideration of the payments and benefits set forth in
Section 1.3 of the Severance Agreement between the Company and the Employee
dated as of July 26, 2018 (the “Severance Agreement”), the Employee, on behalf
of himself and his heirs, executors, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries and affiliates, together with each of their current and
former principals, officers, directors, shareholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of actions, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which the Employee ever had, now has, or may hereafter claim
to have against the Releasees by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time he signs this Release Agreement
(the “General Release”). This General Release of Claims shall apply to any Claim
of any type, including, without limitation, any and all Claims of any type that
the Employee may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Americans
With Disabilities Act of 1967, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Sarbanes-Oxley Act of 2002, each as amended, and any other federal, state or
local statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and the Employee, including but not
limited to the Severance Agreement, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of the
Employee’s employment relationship, or the termination of his employment, with
the Company.

 

b.                   Except as provided in Section 1.3 of the Severance
Agreement, the Employee acknowledges and agrees that the Company has fully
satisfied any and all obligations owed to him arising out of his employment with
the Company, and no further sums are owed to him by the Company or by any of the
other Releasees at any time.

 

c.                   The Employee represents and warrants to the Company that he
has fully disclosed any and all matters of interest to the Company’s Board of
Directors, including, but not limited to, those which (A) could reasonably
likely have an adverse effect on the Company’s reputation, financial condition,
operations, or liquidity and (B) should be disclosed under the Company’s Code of
Business Conduct and Ethics. The Employee also hereby confirms that all prior
acknowledgements, certifications or other representations made by the Employee
prior to the Termination Date remain true, complete and accurate as of the
Termination Date and covenants and agrees to immediately notify the Company’s
Board of Directors of any circumstance or situation which may give rise to a
change in those statements.

 

d.                   Nothing in this Paragraph 2 shall be deemed to release (i)
the Employee’s right to enforce the terms of this Release Agreement, (ii) the
Employee’s rights, if any, to any vested accrued benefits as of the Employee’s
last day of employment with the Company under any plans of the Company which are
subject to ERISA and in which the Employee participated, (iii) any claim that
cannot be waived under applicable law, including any rights to workers’
compensation or unemployment insurance or (iv) the Employee’s rights, if any,
for indemnification under any agreement or governing document of the Company
with respect to the Employee’s service as an officer or director of any of the
Releasees prior to the Termination Date.

 



 1 

 

 

e.                To the fullest extent allowed by law, the Employee promises
never to file a lawsuit asserting any claims that are released in this Paragraph
2. In the event Employee breaches this Paragraph 2(e), the Employee shall pay to
the Company all of its expenses incurred as a result of such breach, including
but not limited to, reasonable attorneys’ fees and expenses. Notwithstanding the
foregoing, the parties acknowledge and agree that this Paragraph 2(e) shall not
be construed to prohibit the exercise of any rights by the Employee that the
Employee may not waive or forego as a matter of law.

 

3.                   Consultation with Attorney; Voluntary Agreement. The
Company advises the Employee to consult with an attorney of his choosing prior
to signing this Release Agreement. The Employee understands and agrees that he
has the right and has been given the opportunity to review this Release
Agreement and, specifically, the General Release in Paragraph 2 above, with an
attorney. The Employee also understands and agrees that he is under no
obligation to consent to the General Release set forth in Paragraph 2 above. The
Employee acknowledges and agrees that the payments and benefits set forth in
Section 1.3 of the Severance Agreement are sufficient consideration to require
him to abide with his obligations under this Release Agreement, including but
not limited to the General Release set forth in Paragraph 2. The Employee
represents that he has read this Release Agreement, including the General
Release set forth in Paragraph 2 and understands its terms and that he enters
into this Release Agreement freely, voluntarily, and without coercion.

 

4.                   Effective Date; Revocation. The Employee acknowledges and
represents that he has been given at least forty-five (45) days during which to
review and consider the provisions of this Release Agreement and, specifically,
the General Release set forth in Paragraph 2 above, although he may sign and
return it sooner if he so desires. The Employee further acknowledges and
represents that he has been advised by the Company that he has the right to
revoke this Release Agreement for a period of seven (7) days after signing it.
The Employee acknowledges and agrees that, if he wishes to revoke this Release
Agreement, he must do so in a writing, signed by him and received by the Company
no later than 5:00 p.m. Eastern Time on the seventh (7th) day of the revocation
period. If no such revocation occurs, the General Release and this Release
Agreement shall become effective on the eighth (8th) day following his execution
of this Release Agreement (the “Release Effective Date”). The Employee further
acknowledges and agrees that, in the event that he revokes this Release
Agreement, it shall have no force or effect, and he shall have no right to
receive any of the payments or benefits pursuant to Section 1.3 of the Severance
Agreement or otherwise.

 

5.                   Severability. In the event that any one or more of the
provisions of this Release Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Release Agreement shall not in any way be affected or impaired thereby.

 

6.                   Waiver. No waiver by either party of any breach by the
other party of any condition or provision of this Release Agreement to be
performed by such other party shall be deemed a waiver of any other provision or
condition at the time or at any prior or subsequent time. This Release Agreement
and the provisions contained in it shall not be construed or interpreted for or
against either party because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

7.                   Governing Law. This Release Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Virginia, without reference to its choice of law rules.

 

8.                   Disputes. The parties hereby consent and agree that (i) all
disputes between the parties, including those relating to the existence and
validity of this Release Agreement and any dispute as to the arbitrability of a
matter under this provision, shall be submitted to full and binding arbitration
in the Commonwealth of Virginia, before a panel of three arbitrators and
administered by the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Mediation Procedures, provided, however, that
this provision shall not require arbitration of any claim which, by law, cannot
be the subject of a compulsory arbitration agreement, (ii) notwithstanding the
foregoing, each party irrevocably submits to the jurisdiction of any
Commonwealth of Virginia State or Federal court in any action or proceeding
provided for under Section 1.7 of the Severance Agreement or with respect to
enforcement of any judgment upon the award rendered by the arbitrators, and
hereby waives the defense of inconvenient forum to the maintenance of any such
action or proceeding, (iii) either party may elect to invoke the Optional Rules
for Emergency Measures of Protection provided under the AAA’s Employment
Arbitration Rules and Mediation Procedures, (iv) judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof, (v) except as otherwise required by applicable law to render this
Paragraph 8 fully enforceable, each party shall be responsible for its own costs
and expenses (including attorneys’ fees) of any arbitration pursuant to this
Paragraph 8; provided, however, that if the Employee prevails on any dispute
covered by this provision, then the Company shall reimburse the Employee for the
Employee’s reasonable attorneys’ fees and legal expenses, no later than thirty
(30) days following any final resolution of such dispute, and (vi) each party
has knowingly and voluntarily agreed to enter into this arbitration clause and,
except as provided in Section 1.7 of the Severance Agreement, hereby waives any
rights that might otherwise exist with respect to resolution of disputes between
them, including with respect to the right to request a jury trial or other court
proceeding.

 



 2 

 

 

9.                   Non-Disparagement.

 

a.                      The Employee agrees not to do or say anything, directly
or indirectly, that reasonably may be expected to have the effect of criticizing
or disparaging the Company, any director of the Company, any of the Company’s
employees, officers or agents, or diminishing or impairing the goodwill and
reputation of the Company or the products and services it provides. The Employee
further agrees not to assert that any current or former employee, agent,
director or officer of the Company has acted improperly or unlawfully with
respect to the Employee or any other person regarding employment. The Company
agrees not to do or say anything, directly or indirectly, that reasonably would
have the effect of criticizing or disparaging the Employee.

 

b.                      Notwithstanding the foregoing provisions of this
Paragraph 9, the parties agree that nothing in this Agreement shall be construed
to prohibit the exercise of any rights by either party that such party may not
waive as a matter of law nor does this Agreement prohibit the Employee, the
Company or the Company's officers, employees and/or directors from testifying
truthfully in response to a subpoena, inquiry or order by a court or
governmental body with appropriate jurisdiction or as otherwise required by law.

 

10.                Return of Company Property. On or before the Termination
Date, as determined by the Company, the Employee will promptly deliver to the
Company all Company property, including but not limited to, all computers,
phones, correspondence, manuals, letters, notes, notebooks, reports, flow
charts, programs, proposals, passwords, third party equipment that the Company
is authorized to represent, and any documents concerning the Company’s
customers, operations, products or processes (actual or prospective) or
concerning any other aspect of the Company’s business (actual or prospective)
and, without limiting the foregoing, will promptly deliver to the Company any
and all other documents or materials containing or constituting Confidential
Information as defined in the Non-Compete Agreement, except that the Employee
may retain personal papers relating to Employee’s employment, compensation and
benefits.

 

11.                Cooperation. The Employee agrees that for a period of ten
(10) years following the Termination Date, the Employee shall have a continuing
duty to fully and promptly reasonably cooperate with the Company and its legal
counsel by providing any and all requested information and assistance concerning
any legal or business matters that in any way relate to the Employee’s actions
or responsibilities as an employee of the Company, or to the period during the
Employee’s employment with the Company. Such reasonable cooperation shall
include but not be limited to truthfully and in a timely manner participating
and consulting concerning facts, responding to questions, providing pertinent
information, providing affidavits and statements, preparing for and attending
depositions, and preparing for and attending trials, hearings and other
proceedings. Such reasonable cooperation shall include meeting with
representatives of the Company upon reasonable notice at reasonable times and
locations. The Company shall use its reasonable efforts to coordinate with the
Employee the time and place at which the Employee's reasonable cooperation shall
be provided with the goal of minimizing the impact of such reasonable
cooperation on any other material pre-scheduled business or professional
commitments that the Employee may have. The coordination and communication from
the Company to the Employee regarding the Employee’s cooperation shall come
through the Company’s Chief Legal Officer. The Company shall reimburse the
Employee for reasonable out-of-pocket expenses incurred by Employee in
compliance with this Section, including any reasonable travel expenses incurred
by Employee in providing such assistance, within thirty (30) days after Employee
incurs the expense (subject to adequate substantiation of such expenses). As
part of the consideration provided to the Employee under this Agreement, the
Employee shall provide cooperation to the Company at no additional cost to the
Company. At no time subsequent to the Termination Date shall the Employee be
deemed to be a contractor, employee, agent or representative of the Company.

 



 3 

 

 

12.                Disclaimer of Liability. This Agreement and the payments and
performances hereunder are made solely to assist the Employee in making the
transition from employment with Company, and are not and shall not be construed
to be an admission of liability, an admission of the truth of any fact, or a
declaration against interest on the part of the Company.

 

13.                Entire Agreement. This Release Agreement constitutes the
entire agreement and understanding of the parties with respect to the subject
matter herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties; provided, however, that
Section 2 of the Severance Agreement, and the terms of the Non-Compete Agreement
incorporated therein, shall remain in full force and effect. The Employee agrees
and acknowledges that the covenants and restrictions set forth in Section 2 of
the Severance Agreement and the Non-Compete Agreement are reasonable and
necessary for the protection of the Company and to protect its business and
Confidential Information, and the Employee further expressly agrees that: (i)
Section 2 of the Severance Agreement and the terms of the Non-Compete Agreement
are material terms of this Release Agreement, (ii) notwithstanding the express
provisions of the Non-Compete Agreement, the Employee agrees, and the parties
hereby amend the Non-Compete Agreement to so provide, that the period during
which the Employee is bound by the covenants set forth in Sections 2, 3, 4 and 5
of the Non-Compete Agreement shall remain in effect after the twelve (12)-month
periods described therein for so long as the Employee is eligible to receive,
and continues to receive, salary continuation payments pursuant to Section 1.3
of the Severance Agreement. The Employee acknowledges and agrees that he is not
relying on any representations or promises by any representative of the Company
concerning the meaning of any aspect of this Release Agreement. This Release
Agreement may not be altered or modified other than in a writing signed by the
Employee and an authorized representative of the Company.

 

14.                Headings. All descriptive headings in this Release Agreement
are inserted for convenience only and shall be disregarded in construing or
applying any provision of this Release Agreement.

 

15.                Claim for Reinstatement. Employee agrees to waive and abandon
any claim to reinstatement with Company. Employee further agrees not to apply
for any position of employment with Company and agrees that this Agreement shall
be sufficient justification for rejecting any such application.

 

16.                Counterparts. This Release Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Release
Agreement, on the date and year set forth below.

 



  LUMBER LIQUIDATORS HOLDINGS, INC.       By: /s/ Nancy W. Taylor   Its:
Chairperson of the Board         EMPLOYEE:         /s/ Dennis Knowles        
Dennis Knowles

 



 4 

 